UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7634



JAMES STRONG,

                                            Plaintiff - Appellant,

          versus


JONATHAN E. OZMINT, Director, South Carolina
Department of Corrections; ROBERT WARD, South
Carolina Department of Corrections Official;
LAURIE BESSINGER, South Carolina Department of
Corrections Official; BERNARD MCKIE, South
Carolina Department of Corrections Official;
JAMES SLEIGH, South Carolina Department of
Corrections employee; TRACY BAXLY, South
Carolina Department of Corrections employee;
GENE NOLES, South Carolina Department of
Corrections employee; MARTIN, South Carolina
Department of Corrections employee; ESSTIES,
South Carolina Department of Corrections
employee; MARCELLA MCCOY, South Carolina
Department of Corrections employee; ALVIN
GRABER,   South    Carolina    Department    of
Corrections employee; ROBERT ESPISITO, South
Carolina Department of Corrections employee;
JOEL MOORE, South Carolina Department of
Corrections   employee;    SAM   LATTA,   South
Carolina Department of Corrections employee;
VAUGHN JACKSON, South Carolina Department of
Corrections employee; TYRONE MURRAY, South
Carolina Department of Corrections employee;
SAM DUCKETT, South Carolina Department of
Corrections employee; ROBINSON, South Carolina
Department of Corrections employee; BOULWARE,
South Carolina Department of Corrections
employee;   LARRY   BINBOW,    South   Carolina
Department of Corrections employee; TEDDY
REEVES,   South    Carolina    Department    of
Corrections   employee;   SAM   PARKER,   South
Carolina Department of Corrections employee;
JAMES GLOVER, South Carolina Department of
Corrections employee; ELLIOT PALLARD, South
Carolina Department of Corrections employee;
PHILLIP ADAMS, South Carolina Department of
Corrections employee; PETERSON, South Carolina
Department of Corrections employee; ALEX
UNDERWOOD, South Carolina Law Enforcement
Division; ROBERT M. STEWART, South Carolina
Law Enforcement Division,

                                           Defendants - Appellees.


                            No. 06-1224



JAMES STRONG,

                                              Plaintiff - Appellee,

          versus


SAM LATTA, South Carolina Department of
Corrections employee; BOULWARE, South Carolina
Department of Corrections employee; LARRY
BINBOW,   South    Carolina   Department    of
Corrections employee; TEDDY REEVES, South
Carolina Department of Corrections employee;
SAM PARKER, JR., South Carolina Department of
Corrections employee; ELLIOT PALLARD, South
Carolina Department of Corrections employee,

                                          Defendants - Appellants,

          and


JONATHAN E. OZMINT, Director, South Carolina
Department of Corrections; ROBERT WARD, South
Carolina Department of Corrections Official;
LAURIE F. BESSINGER, South Carolina Department
of Corrections Official; BERNARD MCKIE, South
Carolina Department of Corrections Official;
JAMES SLEIGH, South Carolina Department of
Corrections employee; TRACY BAXLY, South

                    - 2 -
Carolina Department of Corrections employee;
GENE NOLES, South Carolina Department of
Corrections employee; MARTIN, South Carolina
Department of Corrections employee; ESSTIES,
South Carolina Department of Corrections
employee; MARCELLA MCCOY, South Carolina
Department of Corrections employee; ALVIN
GRABER,   South    Carolina    Department    of
Corrections employee; ROBERT M. STEWART, South
Carolina State Law Enforcement Division;
ROBERT ESPISITO, South Carolina Department of
Corrections   employee;   JOEL   MOORE,   South
Carolina Department of Corrections employee;
VAUGHN JACKSON, South Carolina Department of
Corrections employee; TYRONE MURRAY, South
Carolina Department of Corrections employee;
SAM DUCKETT, South Carolina Department of
Corrections employee; ROBINSON, South Carolina
Department of Corrections employee; JAMES
GLOVER,   South    Carolina    Department    of
Corrections employee; PHILLIP ADAMS, South
Carolina Department of Corrections employee;
PETERSON,   South   Carolina    Department   of
Corrections employee; ALEX UNDERWOOD, South
Carolina Law Enforcement Division,

                                                        Defendants.



Appeals from the United States District Court for the District of
South Carolina, at Charleston.     Margaret B. Seymour, District
Judge. (CA-03-2256; 2:03-cv-02256-MBS)


Submitted:   December 11, 2006           Decided:   January 3, 2007


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.




                                 - 3 -
James Strong, Appellant Pro Se. Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 4 -
PER CURIAM:

           James Strong seeks to appeal the district court’s order

entered September 29, 2005, granting in part and denying in part

Defendants’ motion for summary judgment in this action under 42

U.S.C. § 1983 (2000).       Defendants seek to appeal the district

court’s order granting in part and denying in part their motion for

reconsideration, and its amended order granting in part and denying

in part Defendants’ motion for summary judgment, both entered on

November 17, 2005.

           This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).           The

orders Appellants seek to appeal are neither final orders nor

appealable interlocutory or collateral orders.           Accordingly, we

grant Defendants’ motion to dismiss Strong’s appeal, and dismiss

Defendants’ appeal, for lack of jurisdiction.           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 5 -